DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to  amendment filed on 03/31/2021.    . 

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 03/31/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US 10523951 and 10742976, has been reviewed and are accepted. The terminal disclaimers has been recorded.
The terminal disclaimer filed on dated 06/08/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US 10602186, has been reviewed and are accepted. The terminal disclaimers has been recorded.

Status of Claims
4.	The amendment filed on 03/31/2021 has been received.  Claim 7 has been amended, Claims 1-20 are pending.

Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
	1).	Applicant has filed Terminal Disclaimer. Therefore, the Double Patenting claim Rejection in the non-final rejection 01/04/2021 is withdrawn.
	2).	Applicant has amended claim 7 properly; therefore, the 112(b) claim Rejection in the non-final rejection 01/04/2021 is withdrawn.
	3)	For claim 1, the prior art does not disclose or suggest the unique way to generate a pair of rotational symmetry blocks based on a rotational symmetry mask, and each rotational symmetry blocks has one of two complementary portions; such unique way is allowable. 
Socek (US 20150334398) and further in view of Zheng (US 20160301937) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Socek in combination of Zheng to achieve the same invention as claimed in the instant claim.
Claims 2-9 are allowed because they depend on claim 1.

4)	Claims 10 is allowed with the similar reason as claim 1.
Claims 11 -18 are allowed because they depend on claim 10.

5)	Claims 19 is allowed with the similar reason as claim 1.
6)	Claims 20 is allowed with the similar reason as claim 1.


7.			 		Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423